Citation Nr: 0421489	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-26 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for rectal cancer, to 
include claimed as due to exposure to Agent Orange.  

2.  Entitlement to service connection for a skin disorder, to 
include claimed as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision, which denied service 
connection for rectal cancer and a skin disorder, to include 
claimed as due to exposure to Agent Orange.  

In March 2004, the veteran appeared at the RO and testified 
at a video conference hearing that was conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends that he incurred a skin disorder, 
possibly chloracne, during service in Vietnam, and that he 
has had an ongoing skin rash ever since then.  He also claims 
that his rectal cancer was the result of his exposure to 
herbicides (Agent Orange) during service.  

First, the Board finds that additional pertinent treatment 
records must be sought, as set out below.

In September 2000, the RO received a VA form on which the 
veteran authorized VA to obtain medical records on his behalf 
from the North Lincoln Family Medical Center and Charles 
Kreshel, M.D.  The veteran specifically indicated on the form 
that he was currently being treated for a skin condition.  
While a letter from Dr. Kreshel was also received on that 
same date in September 2000, it does not appear that the RO 
requested any treatment records from the source identified by 
the veteran.  

Further, in a statement dated in December 2001 pertinent to 
his claims, the veteran indicated that all of his medical 
treatment since 2000 has been at the Lincoln VA Medical 
Center (VAMC).  A review of the file does not show that the 
RO ever requested these treatment records.  

Also, in the December 2001 statement the veteran indicated 
that he was treated at the Lincoln General Hospital in 1968 
for removal of a cancerous cyst from his buttock.  He 
submitted a VA form authorizing VA to obtain medical records 
on his behalf from Bryan Lincoln General Hospital West, 
pertinent to treatment for a cancerous cyst for the period 
covering 1968 to 2001.  In requesting these records in March 
2002 the RO specifically indicated that it desired treatment 
records pertinent to a cancerous cyst over the past 20 years, 
and not back to 1968.  The RO subsequently obtained records 
dated beginning in 1992, but it is not clear whether earlier 
treatment records exist that may relate to the veteran's 
claim.  

Finally, at a personal hearing in March 2004, the veteran 
indicated that one of the doctors treating him for rectal 
cancer was Dr. Elliot; the file does not contain any 
treatment records from him.  

Thus, in regard to the foregoing, this case is remanded in 
order for the RO to obtain any pertinent treatment records 
indicated by the veteran.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Second, the Board finds that a VA examination in connection 
with the veteran's rectal cancer claim is in order.  The 
record shows that during service, in August 1967, the veteran 
was admitted to the hospital for treatment of a perianal 
abscess and discharged two days later.  Records dated in 
April 1992 from Lincoln General Hospital show that the 
veteran was admitted for treatment of squamous cell carcinoma 
of the anus.  On a personal history and physical examination 
report at that time from the hospital, it was noted that the 
veteran had a history of rectal fissures and abscesses in the 
past, "which may have contributed to the development of his 
current problems."  From the available medical evidence, the 
cause or etiology of the veteran's rectal cancer remains 
unclear.  The veteran has not been afforded a VA examination 
in connection with this claim.  The case is thus remanded to 
arrange for a VA examination to determine the nature and 
etiology of the rectal cancer.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for rectal and skin complaints.  
After receiving this information and any 
necessary releases, the RO should take all 
appropriate steps to obtain copies of 
identified records not already obtained 
for association with the claims file, to 
include any Lincoln VAMC treatment records 
beginning in 2000; any treatment records 
from the North Lincoln Family Medical 
Center and Charles Kreshel, M.D.; records 
Bryan Lincoln General Hospital West 
beginning in 1968; and relevant records 
from Dr. Elliot.

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to determine the nature and 
etiology of his rectal cancer.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report.  In 
particular, the examiner is requested to 
(a) elicit from the veteran a history of 
all rectal complaints and treatment; (b) 
furnish a diagnosis of any currently 
present disability involving the rectum, 
to include recurrence of cancer and 
fissures/abscesses, and (c) render an 
opinion as to the likely date of onset 
and etiology of each diagnosed disability 
pertaining to the rectum.  With respect 
to the latter, the examiner should 
provide an opinion as to whether it is 
more likely than not or less likely than 
not that each currently identified 
disability is related to the veteran's 
active service from January 1967 to 
January 1969, to include the notation in 
August 1967 of treatment for a perianal 
abscess.  A complete rationale for all 
opinions expressed should be provided.  

3.  If indicated by the evidence received 
following development herein above, the 
RO should also arrange for the veteran to 
undergo a VA dermatological examination 
to determine the current nature and 
etiology of any current skin disorder.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
more likely than not or less likely than 
not that any currently diagnosed skin 
disorder is related to the veteran's 
active service from January 1967 to 
January 1969, to include exposure to 
Agent Orange therein.  

4.  The RO should then review the claims 
file and ensure that all completed 
examination reports are responsive to the 
questions asked on remand and otherwise 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A is fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 (2003).

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for rectal cancer and a skin 
disorder, to include claimed as due to 
exposure to Agent Orange, based on a 
review of the entire evidentiary record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


